DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 03/01/2021 has been entered. Claim 2 was cancelled. Claim 15 was added new. Claims 1 and 3-15 remain pending in the application.  
Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 contains allowable subject matter wherein the deflection louver guides the traveling air to the radial direction of the fan shroud towards the motor that is arranged proximate to the center of the circular opening part of the fan shroud.
In the closest prior art, Kondou (U.S. Pre-Grant Publication No. 2018/0003101) discloses a cooling fan apparatus that is attached to a vehicle and that generates, by a rotation of a fan, forcing cooling air which passes through a heat exchanger that is arranged at a front part of a vehicle, the cooling fan apparatus comprising: a fan shroud (4; figure 2) having: a cover wall that has a circular opening part (tubular portion 6 has a wall with a circular opening; figure 2) at which the fan (100) is arranged at a center and that closes a space between the heat exchanger (2) and a circumference of the fan by covering most of a ventilation surface of the heat exchanger (as shown; figure 2); an attachment part that is provided on an outer side of the cover wall and that fixes the cover wall to the vehicle (end of leg 45 connecting half shroud 4 to radiator 2; figure 2; paragraph [0041]); and a passing permitting frame part that is positioned between the fan and the attachment part and that allows free passing of traveling air which flows from a frontward direction to a rearward direction in accordance with traveling of (leg 45 disposed between tubular portion 6 and the end of leg 45, leg 45 having mesh defining openings therein; figure 3; paragraph [0041]); and a motor (6) that is supported at a center of the circular opening part of the fan shroud (as shown; figure 2) and at a more rearward position in a proceeding direction of the vehicle than the cover (as shown; figure 1)) wall via a plurality of stays (43), wherein a deflection louver (45a, 45b) that guides a flow of the traveling air to a predetermined direction is provided on the passing permitting frame part (air flows through leg 45; paragraph [0057]), and a flow of the traveling air that is guide by the deflection louver is directed in a vicinity of the motor (legs 45 are in vicinity of the motor 6, i.e., any air guided by the legs 45 are in vicinity of motor 6; figure 2), the motor supported proximate the center of the circular opening part of the fan shroud which includes at least a circumference of the motor (as shown; figure 2).
However, Kondou’s deflection louver does not guide the traveling air to the radial direction of the fan shroud towards the motor that is arranged proximate to the center of the circular opening part of the fan shroud.
In another prior art, Havel (U.S. Pre-Grant Publication No. 2014/0150914) teaches wherein the deflection louvers guide the traveling air to a non-axial direction (see figure 4). However, Havel also does not explicitly teach wherein the direction of the traveling air is in a radial direction that is arranged proximate to the center of the circular opening part of the fan shroud.
In another prior art, Pantow (U.S. Patent No. 7,603,968) teaches wherein the deflection louvers guide the traveling air to a radial direction (see figure 9). However, Pantow’s flow direction is a direction away from the center of the opening, i.e., in the direction opposite the claimed invention.
No prior art sufficiently teaches the allowable subject matter of claim 1. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior arts of the record to create the claimed invention.

Claims 3-15 are also allowed by virtue of their dependency on claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745